DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/28/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-13 are allowed.  	
The closest prior art is provided by Nakatsuka et al. (JP 11-144875 A), which discloses compounds of the following form:

    PNG
    media_image1.png
    130
    381
    media_image1.png
    Greyscale

([0001]) where R1-4 = hydrogen, straight-chain alkyl, substituted or unsubstituted aryl, among others (Abstract).  However, it is the position of the Office that neither Nakatsuka et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s compounds of Chemical Formula 1, particularly in regards to the presence and the nature of the functional groups crosslinkable by heat or light (X1-2).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786